DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 05/31/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,602,418 B1 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s Amendments and Arguments filed 05/31/2022 have been considered for examination. 

With regard to the objections to Specification and Claims, Applicant’s arguments filed 05/31/2022 in view of the amendments have been fully considered and are persuasive. Thus, the objections to Specification and Claims have been withdrawn.

With regard to the double patenting rejections, Applicant’s arguments filed 05/31/2022 in view of the amendments have been fully considered and are persuasive since the proper terminal disclosure was filed and approved on 05/31/2022, as set forth above.

With regard to the 112(b) rejections, Applicant’s arguments filed 05/31/2022 in view of the amendments have been fully considered and are persuasive. Thus, the 112(b) rejections have been withdrawn. 

With regard to the 103 rejections, Applicant’s arguments filed 05/31/2022 in view of the amendments have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1-4, 9-10, 12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (US Publication No. 2018/0332511) in view of “Inter-cell Handover in NR”, 3GPP TSG-RAN WG2 Meeting #96 Reno, Nevada, USA, 14th – 18th November 2016 (R2-168730) (hereinafter, “3GPP1”) and further in view of Chande et al (US Publication No. 2015/0085686).

Regarding claim 1, Fan teaches, a method for handing over a wireless connection with a user device in a wireless network [FIGS. 6-8; ¶0057-0068, a method for making a mobility management decision/handover with a wireless node in a wireless network], the method comprising: 
receiving, by a first base station through which the user device is connected to the wireless network [FIGS. 6-8; ¶0058, by access node through which the wireless device is connected to the wireless  network], a downlink-quality report [FIGS. 6-8; ¶0058, at step 604, (the access node) receives downlink signal quality report], the downlink-quality report associated with one or more downlink signals transmitted from the first base station to the user device [FIGS. 6-8; ¶0058, the downlink signal quality report is associated with downlink reference signal transmitted from the access node to the wireless device (see, step S601)]; 
determining, by the first base station [FIGS. 6-8; ¶0058, by access node through which the wireless device is connected to the wireless  network], an uplink-quality report [FIGS. 6-8; ¶0058, at step 606 (the access node) performs/determines an uplink signal quality measurement], the determining based on evaluation of one or more uplink signals received by the first base station from the user device [FIGS. 6-8; ¶0058, the performing of the uplink signal quality measurement is based on measuring the uplink reference signals received by the access node from the wireless device]; 
negotiating with a second base station to determine handover parameters [FIGS. 6-8; ¶0058 and 0061-0062, at steps 609-610, note that the access node exchanges/negotiates downlink signal qualities and uplink signal qualities with the neighboring access node for mobility decision], the negotiating including:
exchanging, with the second base station, ... the downlink-quality report and the uplink-quality report ... and receiving a second downlink-quality report and a second uplink-quality report from the second base station, the second downlink-quality report being determined by the second base station and the second uplink-quality report being determined by the second base station [FIGS. 6-8; ¶0058-0061, at steps 609-610, exchanging, with the neighboring access node by receiving the downlink signal quality (i.e., second downlink-quality report) and the uplink signal quality of the neighboring access node; note that the downlink signal quality of the neighboring access node is derived from the uplink signal quality of the neighboring access node and the uplink signal quality is determined by the neighboring access node]; and
determining handover parameters, by the first base station [FIGS. 6-8; ¶0058, by the access node] based on the received downlink-quality report, the determined uplink-quality report, the second downlink-quality report, and the second uplink-quality report [FIGS. 6-8; ¶0058 and 0061-0062, at step 720, (the access node) makes a mobility decision based on: the second downlink signal quality of the access node (i.e., the received downlink-quality report); an uplink signal quality of the access node (i.e., the uplink-quality report; note that the second downlink signal quality is derived based on a downlink signal quality mapping function for the serving access node from an uplink signal quality measured by itself); the received downlink signal qualities of the neighboring access node (i.e., the second downlink-quality report); an uplink signal qualities of the neighboring access node (i.e., the uplink-quality report; note that the downlink signal quality of the neighboring access node is derived based on a downlink signal quality mapping function for the neighboring access node from the uplink signal quality of the neighboring access node); note that the making of mobility decision based on the downlink signal qualities requires at least one a parameter/handover parameter, as described in, e.g., strength of signal quality from the neighboring access nodes], wherein the handover parameters ... connecting to the wireless network through the second base station [FIGS. 6-8; ¶0058 and 0061-0062, the parameter (e.g., strength of the signal quality) is associated with an action when the wireless device is handed over to the neighboring node since the parameter is used for a handover action to switch the wireless connection from the access node to the target/neighboring access node].  
Although Fan teaches, “determining handover parameters, by the first base station based, at least in part, on the received downlink-quality report, the determined uplink-quality report, and the second downlink-quality and second uplink-quality reports”, Fan does not explicitly teach (see, emphasis), handover parameters include a beamforming configuration that the user device is to use to directionally form uplink transmission beams when connecting to the wireless network through the second base station ... transmitting...  a handover command that directs the user device to connect to the wireless network through the second base station by performing a handover in accordance with the determined handover parameters.
However, the features, handover parameters include a beamforming configuration that the user device is to use to directionally form uplink transmission beams when connecting to the wireless network through the second base station ... transmitting...  a handover command that directs the user device to connect to the wireless network through the second base station by performing a handover in accordance with the determined handover parameters, are well known/established in the telecommunication art as recited in 3GPP standard, i.e., 3GPP1.
In particular, 3GPP1 teaches, handover parameters include a beamforming configuration that the user device is to use to directionally form uplink transmission beams when connecting to the wireless network [FIG. 2; pages 3-4; section 2.2, HO command contents (see, e.g., alternative 4) include a target cell identity, a random access configuration and a target beam identity. Upon receiving the handover command, the UE will search for a beam with both correct cell identity and correct beam identity, which provides an indication of allowed beam; note that this implies to result in the UE to use the beam to form an uplink beam for handover to the target node] ... transmitting...  a handover command that directs the user device to connect to the wireless network through the second base station by performing a handover in accordance with the determined handover parameters [FIG. 2; pages 3-4; section 2.2, (the serving node) transmits the handover command that directs the UE to handover to the target node by performing a handover based on the contents of the handover command].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide well-established standard of providing the above-mentioned features, as taught by 3GPP1 in the system of Fan, so that it would provide interoperability and compatibility between telecommunication equipment vendors and service providers, thereby providing users with easier and faster seamless transition regardless where the users are located in the country/world.
Although Fan in view of 3GPP1 teaches, “receiving, by a first base station ... a downlink-quality report ...; determining, by the first base station, an uplink-quality report, ....; ... negotiating with a second base station to determine handover parameters, the negotiating including: exchanging by receiving a second downlink-quality report and a second uplink-quality report from the second base station, the second downlink-quality report being determined by the second base station and the second uplink-quality report being determined by the second base station”, Fan in view of 3GPP1 does not explicitly teach (see, emphasis), “directly” negotiating with a second base station ...; “sending” the downlink-quality report and the uplink-quality report “to the second base station” and ... the second downlink-quality report being “received” by the second base station.
However, Chande teaches, “directly” negotiating with a second base station [FIG. 3; ¶0072, note that access point 302 directly exchanges/negotiates CSI with access point 304; (a first base station) “sending” a quality report of the first base station “to the second base station” and receiving a second quality report from the second base station, the second quality report is downlink-quality report being “received” by the second base station [FIG. 3; ¶0072, the access point 302 sends the CSI/quality report to the access point 34 and receives another CSI/quality report from the access point 304; note that the CSI is obtained via CQI feedback/received from access terminals (see, ¶0046)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Fan in view of 3GPP1 by including the above-mentioned features, as taught by Chande because it would provide the system with the enhanced capability of providing resource coordination across small cells to improve system performance [¶0039-0040 of Chande].

Regarding claim 2, Fan in view 3GPP1 and Chande teaches, all the limitations of claim 1 and particularly, "the received downlink-quality report ... associated with one or more downlink signals" as set forth above, and Fan further teaches, a Received Signal Strength Indicator metric associated with each of the one or more downlink signals [¶0035, reference signal strength indication (RSSI) associated with each of the downlink signals].  

Regarding claim 3, Fan in view 3GPP1 and Chande teaches, all the limitations of claim 1 and particularly, “the one or more downlink signals” as set forth above, and Fan further teaches, a Channel State Information-Resource Information signal [¶0035, Channel State Information-Reference Signal (CSI-RS)]

Regarding claim 4, Fan in view 3GPP1 and Chande teaches, all the limitations of claim 1 and particularly, “the one or more uplink signals” as set forth above, and Fan further teaches, at least one of the one or more uplink signals is a Sounding Reference Signal [¶0034, sounding reference signal (SRS)].

Regarding claim 9, Fan teaches, a user device [FIGS. 6-8; ¶0052 and 0057-0068, wireless device] comprising: 
a transceiver [FIGS. 6-8; ¶0052 and 0057-0068, note that every wireless device has a transceiver]; and a 
processor and computer-readable storage media comprising instructions to implement a handover manager application [FIGS. 6-8; ¶0052 and 0057-0068, note that every wireless device has a processor and memory and a handover manager application being implemented in the memory is implied since the wireless device is handed over to the neighboring node/target node at step 720 and 730], the handover manager application to configured to direct the user device to action(s) [FIGS. 6-8; ¶0052 and 0057-0068, the implied handover manager application directs the wireless device to handover actions]. 
Claim 11 is merely different from claim 1 in that it recites claimed features from the perspective of a user device, but recites similar features to claim 1 without adding further patentable feature. Thus, claim 9 is rejected at least based on a similar rational applied to claim 1. 
  
Regarding claim 10, Fan in view of 3GPP1 and Chande teaches, all the limitations of claim 9 and particularly, "the first uplink signal to the first base station" as set forth above, and Fan further teaches, wherein the first uplink signal ... is a Sounding Reference Signal [¶0034, uplink reference signals include a sounding reference signal (SRS)].

Regarding claim 12, Fan in view of 3GPP1 and Chande teaches, all the limitations of claim 9 and particularly, "the first uplink signal to the second base station" as set forth above, and Fan further teaches, wherein the second uplink signal ... is a Sounding Reference Signal [¶0034, uplink reference signals include a sounding reference signal (SRS)].  

Regarding claim 14, Fan in view of 3GPP1 and Chande teaches, all the limitations of claim 9 and particularly, "the handover manager application" as set forth above, and Fan further teaches,  wherein the handover manager application is further configured to direct the user device to determine a downlink-quality report [FIGS. 6-8; ¶0058, at step 604, the wireless device transmits the downlink signal quality report, which implies that the user device is controlled to determine a downlink signal quality beforehand].  

Regarding claim 15, Fan in view of 3GPP1 and Chande teaches, all the limitations of claim 14 and particularly, "the handover manager application" as set forth above, and Fan further teaches,  wherein the handover manager application configured to direct the user device to: 
determine the downlink-quality report, based on one or more signals received from either or both of the first base station and the second base station [FIGS. 6-8; ¶0058, at step 604, the wireless device transmits the downlink signal quality report based on the downlink reference signal from the access node, which implies that the user device is controlled to determine a downlink signal quality beforehand], the one or more signals comprising:  
a Channel State Information-Resource Information signal [¶0035, the downlink reference signal includes Channel State Information-Reference Signal (CSI-RS)]. 


Regarding claim 16, Fan teaches, a first base station [FIGS. 6-8; ¶0057-0068, access node]  comprising: 
a transceiver [FIGS. 6-8 and FIG. 13; ¶0052 and 0057-0068, note that every access node has a transceiver]; 
an interface to a second base station [FIGS. 6-8 and FIG. 13; ¶0052 and 0057-0068, note that the access node communicates with neighboring access node, which requires an interface therebetween]; and 
a processor and computer-readable storage media comprising instructions to implement a handover manager application [FIGS. 6-8; ¶0052 and 0057-0068, note that every access node has a processor and memory and a handover manager application being implemented in the memory is implied since the access node performs a handover procedure to the neighboring node/target node at step 720 and 730], 
the handover manager application configured to direct the first base station to: receive a downlink-quality report from a user device that is connected to the first base station [FIGS. 6-8; ¶0058, at step 604, (the access node) receives downlink signal quality report], the downlink-quality report associated with one or more downlink signals transmitted from the first base station to the user device [FIGS. 6-8; ¶0058, the downlink signal quality report is associated with downlink reference signal transmitted from the access node to the wireless device (see, step S601)]; 
measure, via circuitry of the transceiver [FIGS. 6-8; ¶0058, note that every access node has a circuitry of transceiver], a signal strength of an uplink received from the user device that is connected to a wireless network through the first base station [FIGS. 6-8; ¶0058, at step 606, (the access node) performs uplink signal quality measurement on the uplink reference signal from the wireless device that is connected to a wireless network through the access node; note that the uplink signal quality can be a received signal strength indication (see, ¶0035)]; 
determine an uplink-quality report based on the measured signal strength of the received uplink signal from the user device [FIGS. 6-8; ¶0058, at step 606, (the access node) performs uplink signal quality measurement on the uplink reference signal from the wireless device that is connected to a wireless network through the access node; note that the uplink signal quality can be a received signal strength indication (see, ¶0035)]. 
Claim 16 is merely different from claim 1 in that it recites claimed features from the perspective of a first base station, but recites similar features to claim 1 without adding further patentable feature is rejected at least based on a similar rational applied to claim 1.

Claims 5-6, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (US Publication No. 2018/03325111) in view of “Inter-cell Handover in NR”, 3GPP TSG-RAN WG2 Meeting #96 Reno, Nevada, USA, 14th – 18th November 2016 (R2-168730) (hereinafter, “3GPP1”) and further in view of Chande et al (US Publication No. 2015/0085686) and further in view of Raghavan et al (US Publication No. 2018/0115958).
Note: Raghavan is cited by Applicant in the IDS received on 10/05/2020. 

Regarding claim 5, although Fan in view of 3GPP1 teaches, all the limitations of claim 1, and Fan further teaches, the downlink-quality report associates downlink signal quality to beam(s) formed by the first base station, the beam(s) being formed by the first base station for the one or more downlink signals [FIGS. 6-8; ¶0058, the access node receives downlink signal quality report (from the wireless device) (at step 604) and the downlink signal quality is associated with the downlink reference signal transmitted from the access node to the wireless device (at step 601); note that a downlink signal quality to be associated with one or more downlink reference signals is associated with at least one beam formed by the access node], Fan in view of 3GPP1 and Chande does not explicitly teach (see, emphasis), ... associates downlink signal qualities to each of a plurality of beams formed by the first base station, the plurality of beams being formed by the first base station for each of the one or more downlink signals as part of a beam-sweeping operation.
	However, Raghavan teaches, associates downlink signal qualities to each of a plurality of beams formed by a first base station [FIG. 4; ¶0114-0118, channel qualities are associated with beam sweeps performed by mmW base station (note that the beam sweeps results in m beams in a plurality of different spatial directions (see, ¶0114)], the plurality of beams being formed by the first base station for each of the one or more downlink signals as part of a beam-sweeping operation [FIG. 4; ¶0114-0118, the m beams formed by the mmW base station corresponds to each of downlink signals in the plurality of different spatial directions as part of a beam-sweeping operation].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Fan in view of 3GPP1 and Chande by including the above-mentioned features, as taught by Raghavan because it would provide the system with the enhanced capability of ensuring the UE have continuous and seamless coverage [¶0113 of Raghavan].  

Regarding claim 6, although Fan in view of 3GPP1 and Chande teaches, all the limitations of claim 1, and Fan further teaches, the uplink-quality report associates uplink signal qualities to beam(s) formed by the user device, the beam(s) being formed by the user device for the one or more uplink signals [FIGS. 6-8; ¶0058, the access node performs uplink signal quality measurement (at step 606) and the uplink signal quality is associated with the uplink reference signal transmitted from the wireless device to the access node (at step 605); note that an uplink signal quality to be associated with one or more uplink reference signals is associated with at least one beam formed by the wireless device] , Fan in view of 3GPP1 and Chande does not explicitly teach (see, emphasis), ... associates downlink signal qualities to each of a plurality of beams formed by the first base station, the plurality of beams being formed by the first base station for each of the one or more downlink signals as part of a beam-sweeping operation.
	However, Raghavan teaches, associates uplink signal qualities to each of a plurality of beams formed by a user device [FIG. 4; ¶0114-0118, channel qualities are associated with beam sweeps performed by UE (note that the beam sweeps results in m beams in a plurality of different spatial directions (see, ¶0115)], the plurality of beams being formed by the user device for each of the one or more uplink signals as part of a beam-sweeping operation [FIG. 4; ¶0114-0118, the m beams formed by the UE corresponds to each of uplink signals in the plurality of different spatial directions as part of a beam-sweeping operation].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Fan in view of 3GPP1 and Chande by including the above-mentioned features, as taught by Raghavan because it would provide the system with the enhanced capability of ensuring the UE have continuous and seamless coverage [¶0113 of Raghavan].

Regarding claim 11, although Fan in view of 3GPP1 and Chande teaches, all the limitations of claim 10 as set forth above, and Fan further teaches, wherein the first uplink signal comprises SRS uplink signal transmitted via uplink beam(s) formed by the user device [FIGS. 6-8; ¶0034 and 0058, the uplink reference signal (transmitted from the wireless device to the access node) are transmitted periodically from the wireless device to the access node such as sounding reference signal (SRS); note that an SRS uplink signal is transmitted via at least one uplink beam formed by the wireless device], Fan in view 3GPP1 and Chande does not explicitly teach (see, emphasis), wherein multiple SRS uplink signals transmitted via a plurality of uplink beams formed by the user device as part of a beam-sweeping operation.
	However, Raghavan teaches, wherein multiple ... uplink signals transmitted via a plurality of uplink beams formed by an user device as part of a beam-sweeping operation [FIG. 4; ¶0114-0118, the m beams formed by the UE corresponds to each of uplink signals in the plurality of different spatial directions as part of a beam-sweeping operation].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Fan in view of 3GPP1 and Chande by including the above-mentioned features, as taught by Raghavan because it would provide the system with the enhanced capability of ensuring the UE have continuous and seamless coverage [¶0113 of Raghavan].   

Regarding claim 13, although Fan in view of 3GPP1 and Chande teaches, all the limitations of claim 10 as set forth above, and Fan further teaches, wherein the second uplink signal comprises SRS uplink signal transmitted via uplink beam(s) formed by the user device [FIGS. 6-8; ¶0034 and 0058, the uplink reference signal (transmitted from the wireless device to the neighboring access node) are transmitted periodically from the wireless device to the neighboring access node such as sounding reference signal (SRS); note that an SRS uplink signal is transmitted via at least one uplink beam formed by the wireless device], Fan in view 3GPP1 and Chande does not explicitly teach (see, emphasis), wherein multiple SRS uplink signals transmitted via a plurality of uplink beams formed by the user device as part of a beam-sweeping operation.
	However, Raghavan teaches, wherein multiple ... uplink signals transmitted via a plurality of uplink beams formed by an user device as part of a beam-sweeping operation [FIG. 4; ¶0114-0118, the m beams formed by the UE corresponds to each of uplink signals in the plurality of different spatial directions as part of a beam-sweeping operation].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Fan in view of 3GPP1 and Chande by including the above-mentioned features, as taught by Raghavan because it would provide the system with the enhanced capability of ensuring the UE have continuous and seamless coverage [¶0113 of Raghavan].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (US Publication No. 2018/03325111) in view of “Inter-cell Handover in NR”, 3GPP TSG-RAN WG2 Meeting #96 Reno, Nevada, USA, 14th – 18th November 2016 (R2-168730) (hereinafter, “3GPP1”) and further in view of Chande et al (US Publication No. 2015/0085686) and further in view of Sunay et al (US Publication No. 2017/0332303).

Regarding claim 7, although Fan in view of 3GPP1 and Chande teaches, all the limitations of claim 1 and particularly, "determining the handover parameters” and “the respective downlink-quality and uplink-quality reports" as set forth above, Fan in view of 3GPP1 and Chande does not explicitly teach (see, emphasis), determining the handover parameters further comprises evaluating histories of the respective downlink-quality and uplink-quality reports.
However, Sunay teaches, evaluating histories of quality [¶0040-0041, computing history of measured signal quality or HO parameters].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Fan in view of 3GPP1 and Chande by including the above-mentioned features, as taught by Sunay because it would provide the system with the enhanced capability of allowing for achieving load balancing and minimum impact goal [¶0039 of Sunay].

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (US Publication No. 2018/03325111) in view of “Inter-cell Handover in NR”, 3GPP TSG-RAN WG2 Meeting #96 Reno, Nevada, USA, 14th – 18th November 2016 (R2-168730) (hereinafter, “3GPP1”) and further in view of Chande et al (US Publication No. 2015/0085686) and further in view of Chang et al (US Publication No. 2012/0026976).
Note: Chang is cited by Applicant in the IDS filed on 10/05/2020.

Regarding claim 8, although Fan in view of 3GPP1 and Chande teaches, all the limitations of claim 1 and particularly, "the handover parameters” and “handover of the wireless connection" as set forth above, Fan in view of 3GPP1 and Chande does not explicitly teach (see, emphasis), wherein the handover parameters include a time for the handover of the wireless connection to be initiated.  
	However, Chang teaches, the handover parameters include a time for the handover of the wireless connection to be initiated [¶0132, handover command includes information about starting timer of the handover for the component carrier].  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Fan in view of 3GPP1 and Chande by including the above-mentioned features, as taught by Chang because it would provide the system with the enhanced capability of providing a synchronization between eNB and UE [¶0132 of Chang].

Regarding claim 17, Fan in view of 3GPP1 and Chande teaches, all the limitations of claim 16 and particularly, “the handover manager application is configured to direct the first base station" as set forth above. Thus, claim 17 is rejected at least based on a similar rational applied to claim 8.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (US Publication No. 2018/03325111) in view of “Inter-cell Handover in NR”, 3GPP TSG-RAN WG2 Meeting #96 Reno, Nevada, USA, 14th – 18th November 2016 (R2-168730) (hereinafter, “3GPP1”) and further in view of Chande et al (US Publication No. 2015/0085686) and further in view of Kim et al (US Publication No. 2015/0326289) and further in view of Raghavan et al (US Publication No. 2018/0115958).

Regarding claim 18, although Fan in view of 3GPP1 and Chande teaches, all the limitations of claim 16 and particularly, “the handover manager application is configured to direct the first base station" as set forth above, and Fan further teaches, transmit, as the one or more one or more downlink signals, downlink beam(s) [FIGS. 6-8; ¶0058, (the access node) transmits, as downlink reference signal, at least one downlink beam (note that a downlink reference signal is transmitted via at least one downlink beam)], Fan in view of 3GPP1 and Chande does not explicitly teach (see, emphasis), a downlink beam including configuration data that indicates a configuration of the transceiver used to form the downlink beam.
However, Kim teaches, transmit, as the one or more one or more downlink signals, downlink beam(s), a downlink beam including configuration data that indicates a configuration of a transceiver used to form the downlink beam [¶0015-0016; claim 1, transmits a downlink signal (note that the downlink signal corresponds to at least one beam) and the downlink signal/corresponding beam is precoded using a precoding matrix for antenna array, thus the downlink signal/beam includes information indicates a configuration of the antenna array used to form the beam].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Fan in view of 3GPP1 and Chande with the teachings of Kim since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Further, Fan in view of 3GPP1, Chande and Kim does not explicitly teach (see, emphasis), transmit, as the one or more one or more downlink signals, a plurality of downlink beams. 
However, Raghavan teaches, transmit, as the one or more one or more downlink signals, a plurality of downlink beams [FIG. 4; ¶0114-0118, (mmW base station) transmits, as downlink signals, m beams in a plurality of spatial direction].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Fan in view of 3GPP1, Chande and Kim by including the above-mentioned features, as taught by Raghavan because it would provide the system with the enhanced capability of ensuring the UE have continuous and seamless coverage [¶0113 of Raghavan].

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (US Publication No. 2018/03325111) in view of “Inter-cell Handover in NR”, 3GPP TSG-RAN WG2 Meeting #96 Reno, Nevada, USA, 14th – 18th November 2016 (R2-168730) (hereinafter, “3GPP1”) and further in view of Chande et al (US Publication No. 2015/0085686) and further in view of Zhang et al (US Publication No. 2020/0178180).

Regarding claim 19, although Fan in view of 3GPP1 and Chande teaches, all the limitations of claim 16 as set forth above, Fan in view of 3GPP1 does not explicitly teach (see, emphasis), a Multiple Input and Multiple Output antenna array.  
	However, Zhang teaches, a Multiple Input and Multiple Output antenna array [FIG. 3; ¶0125-0131, MIMO scenario with multiple antenna element for transmission or reception of data].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Fan in view of 3GPP1 and Chande with the teachings of Zhang since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 20 Fan in view of 3GPP1, Chande and Zhang teaches, all the limitations of claim 19 as set forth above, and Zhang further teaches, wherein the MIMO antenna array is configurable for beamforming and beamsweeping [FIG. 3; ¶0125-0131, MIMO system is configured for beamforming and beam switching].
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.f attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469